Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcus D. Dukes petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his “Motion for Relief from Order and to Reopen Judgment Pursuant to Rule 60(b).” He seeks an order from this court directing the district court to act. The district court entered an order denying Dukes’ motion on January 31, 2013. Accordingly, because the district court has recently decided Dukes’ motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.